Citation Nr: 9905483	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-14 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from January to May 1975, and 
from January to August 1991.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

On review of the claims file the Board notes that the veteran 
failed to perfect a claim of entitlement to a compensable 
evaluation for residuals of bilateral herniorrhaphies.  
Accordingly, the Board may not exercise jurisdiction over 
this issue.  The Board takes this opportunity to note that it 
may only exercise jurisdiction over an issue only after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).


FINDINGS OF FACT

1.  Inservice neck symptoms were acute and they resolved 
without residual disability.  

2.  Chronic residuals of a neck injury were not demonstrated 
during service and arthritis of the cervical spine was not 
manifested until years after the veteran's final service 
discharge.  


CONCLUSION OF LAW

Chronic residuals of neck injury were not incurred in or 
aggravated by service, and arthritis of the cervical spine 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

Factual Background

The service medical records reflect that the veteran was seen 
in April 1991 for a complaint of stiffness in the neck.  He 
stated that the pain radiated in his shoulder and down into 
the mid back.  The veteran denied any direct trauma, but 
admitted to heavy lifting the previous day.  He denied 
numbness or tingling.  The maximum point of pain was down the 
right paracervical region, which was the site of muscle 
spasm.  The impression was cervical strain by history.  
Motrin and Flexeril were prescribed.  When the veteran was 
seen in July 1991, he reported a four day history of a stiff 
neck.  There was no specific trauma; he awoke with pain.  On 
examination, there was good range of motion with increased 
pain on lateral motion.  The neurologic examination was 
grossly intact.  The impression was cervical neck strain.  

A Federal Employee's Notice of Traumatic Injury and Claim for 
Continuation of Pay/Compensation, dated in September 1992, 
reflects that the veteran was injured on the last day of 
August 1992 and started having sharp pains in his neck and 
left arm.  He was excused from further activity with 
complaints of upper back pain because he was unable to 
concentrate on the material.  When the veteran was seen for a 
physical therapy consultation at Keesler Medical Center in 
September 1992, he reported some problem turning his head 
which interfered with sleep.  He related that the previous 
week he had had pain that started in the left neck and upper 
back and progressed down into his arm.  He stated that he had 
had a similar problem in June 1991, when he was given 
exercises that helped.  On examination in 1992, there was 
full range of motion.  The impression was that this appeared 
to be a cervical problem with a large muscular component.  

In November 1992, the veteran wrote a letter to the workers 
compensation division reflecting that the injury he had 
sustained at Keesler Air Force Base was related to the fact 
that he had been sitting directly under the air-conditioning 
vent for the classroom he was in and that the temperature 
changes on his body caused the muscle spasms that he 
experienced.  

On VA examination in April 1993, the veteran stated that he 
had been doing a lot of heavy lifting in his position as an 
aircraft mechanic.  His primary complaints were related to 
the right groin.  The were no complaints regarding his neck.  
Assessments included disabilities of the left knee and left 
foot, but there was no finding of any abnormality of the 
neck.  

On VA examination in May 1995, the veteran reported having 
cramps in the abdomen after bending over, and periodic low 
back pain, but there were no reports of neck symptoms or 
findings.  Physical examination revealed a normal neck.

During VA musculoskeletal examination in October 1995, the 
veteran complained of crampy pain which occurred only after 
prolonged exercise, and which was relieved with stretching 
and rest.  The symptoms were adult in onset and recent  The 
veteran had no history of any trauma to the muscles, no 
penetrating injuries, tissue loss, scars, adhesions or damage 
to tendons or any other history of muscle problems.  There 
was no physical examination finding of damage to bone, joints 
or nerves.  The veteran had 5/5 strength in the upper 
extremities with normal full range of motion of all major 
joints, and there was no evidence of pain on examination of 
the musculoskeletal system.  The impression was normal 
examination.  

In November 1995, the appellant was seen at Wright Patterson 
Air Force Base's Occupational Medicine Service clinic with 
complaints of left shoulder pain.  Physical examination 
resulted in a diagnosis of cervical arthritis with 
radiculopathy.

The report of VA orthopedic examination in February 1996 
reflects that the veteran had continued in the active 
reserves after his active service discharge, and that he 
continued to have left neck and left upper extremity 
radiating pain.  X-rays showed very mild degenerative changes 
throughout the cervical spine.  The diagnosis was chronic 
cervical strain with a mild degenerative disc disease.  The 
examiner commented that the veteran had a neck injury in 1991 
and had had chronic variable neck pain with radiating left 
upper extremity discomfort, numbness and tingling.  The 
examination showed no significant neurologic abnormality and 
no evidence of obvious radiculopathy.  He did have some mild 
limitation of motion and some mild degenerative changes.  

The veteran testified at the hearing at the RO in February 
1997 that it was during service that he injured his neck 
lifting heavy batteries which had to be charged daily; that 
the batteries weighed approximately fifty pounds each; that 
he required treatment for the neck problem in service; and 
that he continued to experience flare-ups ever since.  The 
veteran also testified that he continued in his position as 
an aircraft mechanic which he had held for the last four or 
five years at Wright-Patterson.  The veteran testified that 
he had never filed any Workers Compensation claim for his 
neck, only his foot and lower back; that arthritis had been 
diagnosed; and that the arthritis had its origin with the 
neck injury in service.  

Medical literature discussing arthritis and its causes, 
including from a Chinese Medicine perspective, have been 
forwarded to support the claim.  Time lost from work, a 
medically requested prohibition against lifting greater than 
10 pounds, and clinical treatment reports, including from B. 
J. Pomerants, M.D., in 1997, are of record.  The latter 
records do not pertain to a neck disorder.  

Analysis

Service connection may be granted if the evidence shows that 
a neck disability was incurred in or aggravated by service, 
or if arthritis was compensably disabling within a year of 
final service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  
"A determination of service connection requires a finding of 
the existence of a current chronic disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

In this case, the veteran contends that he sustained injury 
to his neck during his service in 1991 while lifting heavy 
batteries; that the repeated lifting of these heavy weights 
caused neck pain requiring treatment during service; and that 
cervical arthritis had its origin with an inservice injury.  
In this regard, while service medical records show that the 
veteran had neck complaints on two occasions during service, 
neither episode was related to trauma.  Post service in 1992 
the veteran filed a workers compensation claim with his 
federal civilian job for neck symptoms, and in a written 
statement in November 1992, the appellant attributed his neck 
symptoms earlier that year to being directly under an air-
conditioning vent for an extended period of classroom 
activity.  Hence, historically, the veteran did not have a 
chronic neck disorder in service, and the first post service 
symptoms were related to a post service event.

Moreover, in examining the record for evidence of continuity 
it is well to observe that on VA examination in April 1993, 
the veteran had no complaints concerning his neck, and no 
neck abnormality was clinically noted.  There were similar 
negative findings in May 1995.  VA musculoskeletal 
examination in October 1995 was totally normal with normal 
range of motion and full strength of all joints shown.  
Finally, the first sign of cervical arthritis was not 
presented prior to November 1995.  

In the Board's judgment the veteran's neck symptoms in 
service in 1991 were acute and they resolved without 
residuals.  There was no finding of chronic neck disability 
on two isolated inservice visits, and in light of the 
subsequent evidence which reflects no treatment for neck 
complaints prior to 1992 it is not shown that there was a 
postservice continuity of the inservice neck symptomatology.  
38 C.F.R. § 3.303.  Also, contrary to his hearing testimony, 
the veteran did sustain neck injuries in his civilian 
occupation in 1992 resulting in a claim by him for benefits.  
Further, it is well to observe that there were normal 
findings regarding the veteran's neck on VA examinations in 
1993 and on two occasions in 1995.  Finally, although a VA 
examiner noted a history of the neck symptoms beginning in 
1991, no clinician has attributed any current neck disability 
to service.  

While the Board acknowledges the veteran's belief that his 
current neck disability is attributable to service, he is not 
competent to diagnose or conclude the etiology of a neck 
disability. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Causative factors of a disease amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  

In light of all of the foregoing the Board finds that the 
objective evidence does not reflect the existence of a 
chronic neck disability in service, a postservice continuity 
of inservice pathology, or that any current neck disorder is 
related to service.  Therefore, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for residuals of a neck injury.  Hence, the 
benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for residuals of a neck 
injury is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 8 -


